Case 3:20-cv-00920-BJD-PDB Document 5 Filed 09/11/20 Page 1 of 4 PageID 55



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


STEVEN F. D’AMICO,

                Plaintiff,

v.                                          Case No. 3:20-cv-920-J-39PDB

VERNON MONTOYA et al.,

               Defendants.
_______________________________


                                  ORDER

     Before the Court is Plaintiff’s sworn motion for preliminary

injunction (Doc. 4; Motion). Plaintiff asks the Court to enter an

Order directing    officials at     Liberty Correctional Institution

(LCI) to cease forcing him to do “hard labor.” See Motion at 1.

Plaintiff asserts prison officials assigned him to work in food

service despite his age and multiple medical conditions (leukemia,

chronic back pain, a hernia, and urological issues), allegedly in

retaliation for filing this civil rights lawsuit. Id. at 2-3. He

says his work assignment requires him to “lift and strain for ten

hours a day.” Id. at 3.

     Injunctive   relief,    whether   in    the   form   of   a   temporary

restraining    order    or   a   preliminary       injunction,      “is   an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d
Case 3:20-cv-00920-BJD-PDB Document 5 Filed 09/11/20 Page 2 of 4 PageID 56



1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163,   1176   (11th     Cir.   2000)).       To   demonstrate    entitlement   to

injunctive     relief,     a    movant    must      show   the   following    four

prerequisites:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). With respect to the second prerequisite, “the asserted

irreparable injury ‘must be neither remote nor speculative, but

actual and imminent.’” Siegel, 234 F.3d at 1176. Moreover, the

request for injunctive relief must be related to the claims raised

in the operative complaint. See Kaimowitz v. Orlando, Fla., 122

F.3d 41, 43 (11th Cir. 1997), opinion amended on reh’g, 131 F.3d

950 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues

in the suit.”).

     Plaintiff fails to carry his burden demonstrating injunctive

relief is warranted. First, Plaintiff does not demonstrate he faces

irreparable    injury.     While    he    may      find    his   work   assignment

challenging given his age and physical ailments, Plaintiff offers

no evidence substantiating that he faces actual and imminent harm

                                          2
Case 3:20-cv-00920-BJD-PDB Document 5 Filed 09/11/20 Page 3 of 4 PageID 57



if he continues working in food service. Second, Plaintiff’s motion

is based entirely upon incidents that occurred after he filed the

operative complaint (Doc. 1; Compl.) involving individuals at a

different correctional institution. In his complaint, Plaintiff

alleges medical staff at the Reception and Medical Center (RMC)

“hatefully discontinued cancer treatment . . . as reprisal for

[Plaintiff’s] many complaints.” See Compl. at 8, 10. Though the

relief Plaintiff seeks in his motion is in part based on the fact

that he has cancer, the motion “deals with a matter lying wholly

outside the issues in the suit.”1 See Kaimowitz, 122 F.3d at 43.

       Finally,      even    if     Plaintiff   could    demonstrate     he   faces

irreparable injury and seeks relief related to issues raised in

his complaint, he fails to demonstrate a likelihood of success on

the    merits   of    his    underlying     claim.   Plaintiff’s       self-serving

allegations in his complaint and attached grievances are not

sufficient to show he is likely to succeed against Defendants. See

S. Wine & Spirits of Am., Inc. v. Simpkins, No. 10-21136-Civ, 2011

WL    124631,   at    *2    (S.D.    Fla.   Jan.   14,   2011)   (“A   substantial



       Plaintiff alleges he “was assigned to work in food service
       1

by supervisory [LCI] staff in July and again in August” in apparent
retaliation for filing this complaint “and others.” See Motion at
2. To the extent Plaintiff attempts to demonstrate a causal
connection between the claims he raises in this case and the relief
he seeks in his motion, his allegations are not convincing. For
instance, Plaintiff initiated this action on August 5, 2020, after
he allegedly was assigned to work in food service. See Compl. at
1. Additionally, as noted, his complaint is against medical
providers at RMC, not those at LCI.
                                            3
Case 3:20-cv-00920-BJD-PDB Document 5 Filed 09/11/20 Page 4 of 4 PageID 58



likelihood of success on the merits is shown if good reasons for

anticipating that result are demonstrated. It is not enough that

a merely colorable claim is advanced.”).

     Accordingly, Plaintiff’s Motion for injunctive relief (Doc.

4) is DENIED.

     DONE AND ORDERED at Jacksonville, Florida, this 10th day of

September 2020.




Jax-6
c:    Steven F. D’Amico




                                    4
